  Case: 2:20-cv-04103-ALM-EPD Doc #: 7 Filed: 01/19/21 Page: 1 of 4 PAGEID #: 33




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KEVIN L. HAMILTON, JR.,                           :
                                                  : Case No. 2:20-cv-4103
               Plaintiff,                         :
                                                  : Chief Judge Algenon L. Marbley
       v.                                         :
                                                  : Magistrate Judge Elizabeth P. Deavers
MELISSA K. RIGGINS.,                              :
                                                  :
                                                  :
               Defendant.                         :


                                       OPINION & ORDER

                                       I. INTRODUCTION

       This matter comes before the Court on Magistrate Judge Deavers’ Report and

Recommendation that this case be dismissed for failure to state any cognizable claims upon which

relief could be granted. (ECF 4 at 1). For the following reasons, the Court AFFIRMS the

Magistrate Judge’s Report and Recommendation. (Id.). This matter is hereby DISMISSED.

                                        II. BACKGROUND

       On August 10, 2020 Plaintiff Kevin L. Hamilton, proceeding pro se, filed a Complaint

against Defendant Melissa K. Riggins, seeking to bring claims for personal injury, breach of

contract, discrimination, and claims related to the attorney-client relationship. (ECF 1-1 at 3). Mr.

Hamilton also brought a Motion to Proceed in Forma Pauperis. (ECF 3 at 2). Plaintiff alleges that

Defendant Riggins “is responsible for personal injury, breach of contract, attorney client

relationship and discrimination on grounds of person of origin.” (Id. at 3). Plaintiff requests a court

date and seeks “a lawsuit amount ranging from $ 0 – 50,000[,] $ 0 – 75,000[, and] $ 240,000 to




                                                  1
  Case: 2:20-cv-04103-ALM-EPD Doc #: 7 Filed: 01/19/21 Page: 2 of 4 PAGEID #: 34




$740,000” on the basis that he has “done work with federal court lawsuit system thr[ough] google

earth [search] engine.” (Id. at 3, 4).

        On August 18, 2020, Magistrate Judge Deavers issued a Report and Recommendation

granting Plaintiff’s motion to proceed in forma pauperis. (ECF 4 at 1). Then, Magistrate Deavers

recommended that Plaintiff’s Complaint be dismissed for “insufficient factual content or context

from which the Court could reasonably infer that Defendant violated Plaintiff’s rights.” (Id. at 4).

Magistrate Deavers’ Order permitted Plaintiff to file any objections within fourteen days of

service. (Id. at 5). Plaintiff failed to timely object to the Magistrate’s Report and Recommendation

to dismiss the action. (Id. at 4-5).

                                       III. STANDARD OF REVIEW

        Litigants unable to afford filing fees and court costs may have those costs waived, in an

effort to “lower judicial access barriers to the indigent[,]” by electing to proceed in forma pauperis.

Denton v. Hernandez, 504 U.S. 25, 31 (1992). To prevent abuse of the in forma pauperis system,

28 U.S.C. § 1915(e) permits courts to dismiss any action deemed frivolous or malicious, which

fails to state a claim for relief, or which seeks monetary relief from an immune defendant. 28

U.S.C. § 1915(e); see Coppedge v. United States, 369 U.S. 438, 445 (1962) (explaining a frivolous

action is one made in bad faith). An action states a claim for relief when it contains a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Thus, to survive dismissal the statement must be “plausible on its face” and, when accepted as

true, must be sufficient to “raise a right to relief above the speculative level.” Direct Constr. Servs.,

LLC v. City of Detroit, 2020 U.S. App. LEXIS 23442, at *17 (6th Cir. July 23, 2020) (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)).




                                                   2
  Case: 2:20-cv-04103-ALM-EPD Doc #: 7 Filed: 01/19/21 Page: 3 of 4 PAGEID #: 35




        A party may raise their specific objections to a magistrate judge’s recommendation within

the time set forth in the recommendation. See Thomas v. Arn, 474 U.S. 140, 152-53 (1985). Any

timely objections will be reviewed de novo by the district court. Id. If a party fails to timely object

to the magistrate’s recommendation, they are deemed to have waived their right to further review

of their claims. Id. It is only under the narrow exception to the timeliness rule that a party may

submit tardy objections where the interests of justice will otherwise be obscured. See Pullen v.

SOCF Mail Room, 2020 U.S. App. LEXIS 25981, *5 (6th Cir. 2020) (citing Thomas, 474 U.S. at

155 (1985)).

                                     IV. LAW & ANALYSIS

        Dismissal under § 1915(e) is proper where “the plaintiff failed to allege with any specificity

how the named defendants were personally involved in or responsible for each of the alleged

violations of his federal rights.” Moir v. Thompson, 2014 U.S. Dist. LEXIS 33969, at *6 (E.D.

Mich. Mar. 17, 2014) (citing Frazier v. State of Michigan, 41 Fed. App’x 762, 764 (6th Cir. 2002)

(internal citations omitted)).

        Here, Plaintiff Hamilton fails to state any facially plausible claims upon which relief may

be granted. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plaintiff claims, “Melissa K. Riggins

is responsible for personal injury, breach of contract, attorney client relationship and

discrimination on grounds of person of origin[],” but the Complaint lacks any additional details.

(ECF 3 at 3). Plaintiff does not allege any action or inaction by the Defendant. The factual

allegations do not sufficiently allege that an attorney-client relationship formed, that Plaintiff

Hamilton was harmed by any such relationship, or that Defendant Riggins is in breach of contract.

        Further, Plaintiff requests a lawsuit ranging from “$ 0 – 50,000[,] $ 0 – 75,000[, and] $

240,000 to $740,000” on the basis that he has “done work with federal court lawsuit system



                                                  3
 Case: 2:20-cv-04103-ALM-EPD Doc #: 7 Filed: 01/19/21 Page: 4 of 4 PAGEID #: 36




thr[ough] google earth [search] engine.” (Id.). Plaintiff does not, however, describe any injuries

suffered which would entitle him to such monetary relief. (Id.).

       Thus, Plaintiff's Complaint provides insufficient factual content or context from which the

Court could reasonably infer that Defendant violated Plaintiff’s rights. Instead, Plaintiff’s

Complaint consists of nothing more than “unadorned, the-defendant-unlawfully-harmed-me

accusation[s].” Iqbal, 556 U.S. at 678. These “‘naked assertion[s]’ devoid of ‘further factual

enhancement’” fail to satisfy the basic federal pleading requirements set forth in Rule 8(a). Id.

(quoting Twombly, 550 U.S. at 557). Without any factual or legal basis for the Constitutional

claims asserted against the Defendant, the Complaint must be DISMISSED.

                                       V. CONCLUSION

       Having reviewed the Magistrate Judge’s Report and Recommendation, and noting that no

objections have been filed, this Court concurs with the analysis. For those reasons, this Court

ADOPTS Magistrate Judge Deavers’ August 18, 2020 Report and Recommendation and hereby

DISMISSES this matter.

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 19, 2021




                                                4
